Citation Nr: 1310994	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from June 1967 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which confirmed and continued a 30 percent disability rating for coronary artery disease and noncompensable disability ratings for macrocytic anemia and left ear hearing loss.  The Veteran appealed that decision, and in an October 2012 Decision Review Officer Decision, the evaluation for his coronary artery disease was increased to 60 percent and the evaluation for his macrocytic anemia was increased to 10 percent.  Jurisdiction currently resides with the St. Petersburg, Florida RO.
  
During the pendency of the claims, the Veteran and his private attorney raised the matter of unemployability due to his service-connected coronary artery disease.  See a February 2011 statement from the Veteran's private attorney.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Moreover, in June 2011, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in which he specifically indicated that he was seeking unemployability due to his service-connected heart and anemia conditions.  In an October 2012 supplemental statement of the case, the RO denied entitlement to a TIDU, noting that the claim was being addressed because the Veteran had claimed unemployability due his service-connected coronary artery disease which was on appeal.  Therefore, the Board finds that this issue is properly before the Board.  

Subsequently, in a VA Form 9 received at the RO in November 2012, the Veteran indicated that "upon advice of Counsel," he agreed that "the current ratings for his service connected coronary artery disease, anemia and other conditions, are probably correct."  He indicated the disagreed with the denial of TDIU and that he was only appealing the TDIU claim.  The case was then referred to the Board for appellate review.  

The Board concurs with the RO that the Veteran withdrew his claims for increased ratings for coronary artery disease, macrocytic anemia and left ear hearing loss that were perfected on appeal.  Therefore, the only issue that is currently in appellate status before the Board at this time is the Veteran's claim of entitlement to TDIU.    

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim for entitlement to a TDIU.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran contends that he is unemployable due to his service-connected disabilities.  In particular, he asserts that his heart and anemia conditions prevented substantial, gainful employment. 

Initially, the Board notes that the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon remand, the RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU. 

The Veteran is currently service-connected for coronary artery disease, rated as 60 percent disabling; hallux limitus, right first metatarsal phalangeal joint with degenerative changes and tibiotalar degenerative changes, rated as 10 percent disabling; macrocytic anemia, rated as 10 percent disabling; degenerative disk disease of T12-L4 and L1-2, rated as 10 percent disabling; left ear hearing loss, rated as noncompensably disabling; diverticulosis with history of chronic polyps, rated as noncompensably disabling; and scar, right upper arm, residual of shrapnel wound, also rated as noncompensably disabling.  His combined evaluation is 70 percent.  38 C.F.R. § 4.25 (2012).  As the Veteran has one disability rated at 60 percent and the combined rating is 70 percent, the percentage criteria under 38 C.F.R. § 4.16(a) are met. 
  
However, the Board finds that the medical evidence of record is inadequate to adjudicate the Veteran's claim at this time.  Following a July 2012 VA examination of the heart, the examiner determined that there is no objective evidence that the Veteran's heart condition should preclude gainful employment.  Following a July 2012 VA hematologic examination, the examiner concluded that the Veteran's anemia would not preclude employment with regard to sedentary and light duty activities such as office work.  However, the examiner also noted that symptoms of fatigue occur on exertion and therefore for any walking, the Veteran would need to go at his own pace and be allowed to stop and rest.  While a VA audiology examination and general medical examination were also conducted in July 2012, the examiners did not provide employability opinions with respect to the Veteran's other service-connected disabilities of left ear hearing loss, right foot condition, degenerative disc disease of the lumbar spine, diverticulosis and scar of the right upper arm.      

The question at issue in this case is whether the Veteran is able to obtain or maintain substantially gainful employment due to his service-connected disabilities.  There is no examination addressing whether the combined effect of his service-connected disabilities results in unemployability.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 


Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

2.   The Veteran should be afforded a VA examination to determine the combined effect of all of his service-connected disabilities (coronary artery disease, macrocytic anemia, left ear hearing loss, right foot disorder, degenerative disc disease of the lumbar spine, diverticulosis and scar of the right upper arm) on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the combined effect of the Veteran's service-connected disabilities (coronary artery disease, macrocytic anemia, left ear hearing loss, right foot disorder, degenerative disc disease of the lumbar spine, diverticulosis and scar of the right upper arm) on his ability to engage in any type of full-time employment, including sedentary employment, and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability. 

The VA examiner must address the extent of functional and industrial impairment due to all of the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities which include employment. See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After conducting any additional development as deemed necessary, the RO should readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


